DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10903310 B2 (“parent”). This is a statutory double patenting rejection.
Regarding claims 1-20, the parent claims 1-20 recite the same invention as the pending claims in a one to one correspondence with the exception of minor changes (e.g., including/deleting “:” or “and”) to claims 1 and 9 which do not affect the scope of the claims. 
No prior art rejection is included in the instant Office Action (OA) as none is found to be applicable to the pending claims, however the claims are not indicated as allowable in view of the instant statutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130147048 A1, of record, to Kuh et al. discloses a plurality of capacitors with bottom electrodes (180) in rows (Fig. 1), first (160) and second (170) support structures coupled to said bottom electrodes (Fig. 2), a dielectric layer (185) over the bottom electrodes and support structures (Fig. 3H), and, an upper electrode (187) covering the dielectric layer, bottom electrodes and support structures (Fig. 3H).
US 20120235279 A1, of record, to Seo et al. discloses a plurality of capacitors with bottom electrodes (155) in rows (Fig. 1K), first (120p) and second (130p) support structures coupled to said bottom electrodes (Fig. 1K), a dielectric layer (175) over the bottom electrodes and support structures (Fig. 1M), and, an upper electrode (195) covering the dielectric layer, bottom electrodes and support structures (Fig. 1M).
US 20130249053 A1 to Lee et al. discloses a plurality of capacitors with bottom electrodes (250) in rows (Fig. 1B), first (220) and second (240) support structures coupled to said bottom electrodes (Fig. 1C), a dielectric layer (260) over the bottom electrodes and support structures (Fig. 1C), and, an upper electrode (270) covering the dielectric layer, bottom electrodes and support structures (Fig. 1C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/               Primary Examiner, Art Unit 2894